73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
In Re:  Larry CUMMINS, Debtor.Harvey L. BELL, Appellant,v.Thomas E. HAYS, Jr.;  Larry Cummins Chevrolet Company;Cummins Chevrolet & Geo, Inc.;  Coke ChevroletCompany, Appellees.
No. 95-2156.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 14, 1995.Filed:  December 28, 1995.

Before MAGILL, BRIGHT and MURPHY, Circuit Judges.
PER CURIAM.


1
In this case, Harvey L. Bell, an attorney, appeals from a portion of the rulings of the district court and bankruptcy court relating to the debtor Larry Cummins' application to employ Bell and another attorney as special counsel to bring certain civil lawsuits on behalf of the debtor and his estate against third parties.


2
Bell does not appeal or contest the order denying appointment of special counsel.  Bell reads the bankruptcy court's findings as disparaging of Bell and, therefore, as an unwarranted disciplinary action taken against him by the bankruptcy judge.  The district court affirmed the order of the bankruptcy court.  Bell seeks to modify those findings of fact.


3
The simple resolution of this case is that findings of fact as made by the bankruptcy judge do not give rise to an appealable order or review absent an appeal from the underlying judgment or final order.


4
Thus, the appeal must be dismissed for want of appellate jurisdiction.


5
Accordingly, we dismiss the appeal from the order of the district court for lack of jurisdiction.  No appeal has been taken here from a final order under 28 U.S.C. Sec. 1291.  An appeal to correct the factual findings of the bankruptcy court will not lie where the final judgment is not contested.  No extended opinion is required in this case.